35 F.3d 570
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John T. DAVIS, Petitioner-Appellant,v.STATE OF OREGON, Respondent-Appellee.
No. 93-36082.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 13, 1994.Decided Sept. 9, 1994.

1
Before:  TANG and WIGGINS, Circuit Judges, and HENDERSON*, District Judge.


2
MEMORANDUM**


3
The judgment below is affirmed for the reasons stated in the findings and recommendations of the magistrate judge, that were adopted by the district court.


4
AFFIRMED.



*
 Honorable Thelton E. Henderson, Chief District Judge, for the Northern District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3